

116 S5057 IS: Antitrust Freedom Act of 2020
U.S. Senate
2020-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 5057IN THE SENATE OF THE UNITED STATESDecember 17, 2020Mr. Paul introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo permit voluntary economic activity.1.Short
 titleThis Act may be cited as the Antitrust Freedom Act of 2020.2.Voluntary
 economic coordination by individualsThe Sherman Act (15 U.S.C. 1 et seq.), the Clayton Act (15 U.S.C. 12 et seq.), and section 5 of the Federal Trade Commission Act (15 U.S.C. 45) shall not be construed to prohibit, ban, or otherwise extend to any voluntary economic coordination, cooperation, agreement, or other association, compact, contract, or covenant entered into by or between any individual or group of individuals.